TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-01-00709-CV



                                    Bill Rutherford, Appellant

                                                  v.

                          Texas Department of Public Safety, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
          NO. 1011387, HONORABLE DON B. MORGAN, JUDGE PRESIDING



                On December 12, 2001, the clerk’s record in this cause was received. The record

contained appellant’s “Notice of Appeal with Appeal Brief.” That document was received in the

district clerk’s office on November 20, 2001. The cover letter for the document was dated November

12, 2001 and postmarked November 16, 2001. The record shows that the final judgment was signed

on August 29, 2001. There were no post-judgment motions that would have extended the timetable

for filing the notice of appeal; therefore, the notice of appeal was due September 28, 2001, thirty days

after the judgment was signed. Tex. R. App. P. 26.1. By letter of December 20, 2001, this Court

instructed appellant to provide either (1) proof of timely mailing of a notice of appeal or (2) an

affidavit swearing that a notice of appeal was mailed to the district clerk’s office on or before
September 28, 2001.1 Appellant has supplied no proof that a notice of appeal was timely mailed.2

See Tex. R. App. P. 9.2. Accordingly, we dismiss the appeal for want of jurisdiction. Tex. R. App.

P. 42.3(a).




                                             Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: January 31, 2002

Do Not Publish




   1
     Appellant might have mailed a separate notice of appeal before filing the combined notice of
appeal and brief.
       2
       Appellant responded to the letter, but simply complained there had been a lockdown in
September, which hampered his access to the law library. He did not assert, however, that he had
attempted to mail a notice of appeal in September.

                                                2